 



[Progress letterhead]
 
 
November 15, 2005
Joseph W. Alsop
c/o Progress Software Corporation
14 Oak Park
Bedford, Massachusetts 01730

     
     Re:
  Fiscal 2005 Stock Option Grant

Dear Joe:
     The Compensation Committee of the Board of Directors of Progress Software
Corporation wishes to thank you for your contributions to the continued success
of Progress. The Compensation Committee has determined that, in recognition of
your achievements and your expected contributions to the future performance of
Progress, you should be rewarded with a non-qualified stock option to purchase
120,000 shares of Progress common stock.
     The Compensation Committee has also determined that, at present, there is
an insufficient number of shares available for grant under Progress’
shareholder-approved plans to permit the Compensation Committee both to make the
foregoing grant to you and to retain enough shares under those plans to meet the
Compensation Committee’s other objectives. Nasdaq rules prohibit the
Compensation Committee from authorizing any stock option grant to you except
pursuant to a shareholder-approved plan or otherwise with the approval of our
shareholders.
     Accordingly, the Compensation Committee has decided that it should defer
the award of this stock option until our shareholders have approved an increase
in the number of shares available for grant under our existing stock plans or a
new plan that is large enough to enable the Compensation Committee to make the
foregoing grant and meet its other objectives. The Compensation Committee
intends to recommend that Progress seek shareholder approval of such an increase
at a future annual meeting of shareholders. Promptly after the Compensation
Committee determines that a sufficient number of shares are available, the
Compensation Committee will authorize the grant of this stock option to you
(provided that you remain employed by Progress). The grant of the stock option
will also be subject to the satisfaction of any additional legal obligations
Progress may have at that time, but otherwise the commitment made in this letter
is intended to be legally binding on Progress.
     The stock option will have an exercise price equal to the fair market value
of the Progress common stock on the date of grant. The stock option will vest as
if it had been granted on November 15, 2005. In other words, the stock option
will be immediately vested and exercisable with respect to at least 9/60ths of
the option, and the balance of the option will vest and be exercisable in equal
monthly increments ending on the last vest date of the options granted to

 



--------------------------------------------------------------------------------



 



employees on November 15, 2005 without deferral arrangements. The stock option
will have such other terms and conditions as the Compensation Committee may
determine at the time of grant.
     In the event of any stock split, stock dividend or similar adjustment in
the Progress common stock before the date of grant, the Compensation Committee
will make an appropriate adjustment to reflect that event.
     Each member of the Compensation Committee thanks you for your service to
Progress and regrets that Progress is unable to reward you appropriately at this
time.

                  Sincerely,
 
                Progress Software Corporation
 
                By:   The Compensation Committee of the Board of Directors
 
           
 
           
 
      By:   /s/ Roger J. Heinen
 
           
 
          Roger J. Heinen
 
           
 
           
 
      By:   /s/ Scott A. McGregor
 
           
 
          Scott A. McGregor

- 2 -

 